DETAILED ACTION
This office action is in response to the application filed on 11/17/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8 is objected to because of the following informalities:  Claims 8-12 should be “The switching cell” because of its dependency with claim 7. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a value representative of an integral of a value resulting… searching for a value…” it is not clear if the first two values are the same or different from the last “a value”.
	Claim 5 recites “another measurement of another current… and/or to said other measurement” it is not clear to what other measurement is the applicant referring to.
	Claim 7 recites “a switching cell” it is not clear if this cell is the same or different from the one in claim 1.
	Claim 9-10 the applicant uses the word preferably it is not clear if the claims includes or not the limitation after the preferable. For purposes of examination the limitations will be included in the claim limitations of the whole claim.
Claims 2-4, 6, 8 and 11-14 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biondi et al. US 2015/0256074.
	Regarding Claim 1, Biondi teaches (Figures 1-10) a method of controlling first and second switches (Hs and Ls) of a switching cell (at 105), wherein the first and second switches are series-coupled, and wherein the first switch comprises a diode (at Hs), coupling terminals of the first switch and oriented to conduct a current supplied or received by the switching cell when the first and second switches are simultaneously in the off state (deadtime), the method comprising measuring a current flowing through the first switch when the first switch is controlled to the off state (Fig. 2, ILX), and setting a switching dead time according to the measurement, wherein the setting comprises determining a value (Vhold) representative of an integral of a value resulting from the measurement (Iout) during an integration period (Fig. 5 done by 152 and 202), and wherein said setting comprises searching for a value of the switching dead time (Fig. 6) for which the value representative of the integral exhibits an extremum (minimum in Figure 6). (For Example: Par. 48-52 and 65-72)
	Regarding Claim 2, Biondi teaches (Figures 1-10)  wherein the measurement is performed when the second switch (Ls) is controlled to the on state (the measurement of current ILX are taken during on and off times of the switches.). (For Example: Par. 48-52 and 65-72)

	Regarding Claim 3, Biondi teaches (Figures 1-10) wherein a duration of the integration period is predefined and/or in the range from 0.1% to 50% of a switching cycle time (tw), and/or greater than or equal to a duration between two successive zero crossings of the current flowing through the first switch. (For Example: Par. 48-52 and 65-72)
	Regarding Claim 4, Biondi teaches (Figures 1-10) wherein the integration period (tw) starts at a time when said value resulting from the measurement is representative of a zero value (Fig. 4d Iout is 0 until the deadtime come and then it goes to Ichg-Idsc) of the current flowing through the first switch (see par. 66-75). (For Example: Par. 48-52 and 65-72)
	Regarding Claim 5, Biondi teaches (Figures 1-10)  further comprising another measurement (the current ILX is sensed when both switches are on and off) of another current flowing through the second switch (Ls) when the second switch is controlled to the off state (Fig. 2), wherein the setting of said switching dead time also takes into account said other measurement (with the use of 152-156), and/or wherein the setting of another switching dead time is performed according to said measurement and/or to said other measurement. (For Example: Par. 48-52 and 65-72)
	Regarding Claim 6, Biondi teaches (Figures 1-10) a device (Fig. 1) configured to implement the method according to claim 1.
	Regarding Claim 7, Biondi teaches (Figures 1-10) a switching cell comprising the device according to claim 6 and the first and second switches (see fig. 1).
	Regarding Claim 13, Biondi teaches (Figures 1-10) A switched-mode converter (Fig. 1) comprising at least one device according to claim 6.
	Regarding Claim 14, Biondi teaches (Figures 1-10)  A switched-mode converter (Fig. 1) comprising at least one cell according to claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. US 2015/0256074 in view of Melanson US 6294954.
	Regarding Claim 8-9, Biondi teaches (Figures 1-10) a cell.
	Biondi does not teach comprising a sensor configured to measure the current flowing through the first switch; and wherein said sensor comprises a magnetic-type sensor, preferably a transformer.
	Melanson teaches (Figures 3-5) comprising a sensor (501) configured to measure the current flowing through the first switch (at 305); and wherein said sensor comprises a magnetic-type sensor, preferably a transformer. (For Example: Col. 3 lines 25-40)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Biondi to include comprising a sensor configured to measure the current flowing through the first switch; and wherein said sensor comprises a magnetic-type sensor, preferably a transformer, as taught by Melanson to improve the accuracy of the sense signal. 

Claim(s ) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. US 2015/0256074 in view of Melanson US 6294954 and further in view of Optimum efficiency-tracking gate driver using adaptive deadtime control for single chip DC-DC converter (herein Hong).
	Regarding Claim 10, Biondi teaches (Figures 1-10) a cell.
	Biondi as modified does not teach a third switch coupling output terminals of said sensor and, preferably, controlled by a same control signal as the first switch.
	Melanson teaches (Figures 3-5) a third switch (MNinv) coupling output terminals of said sensor (with S/H, capacitor and current sourcer) and, preferably, controlled by a same control signal as the first switch (Mnsw). (For Example: Section II pages 2-3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Biondi to include a third switch coupling output terminals of said sensor and, preferably, controlled by a same control signal as the first switch, as taught by Hong to minimizes voltage and current spikes during switching transient. 

Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838